Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156305(88)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  DEPARTMENT OF HEALTH AND HUMAN                                                                          Kurtis T. Wilder,
  SERVICES,                                                                                                           Justices
            Plaintiff,
                                                                    SC: 156305
  v                                                                 COA: 336553
                                                                    Oakland CC: 2014-819042-DS
  ANNETTE BIRMINGHAM,
           Defendant-Appellee,
  and
  DAVID ARNOLD,
           Other Party-Appellee,
  and
  MARY DEEGAN and MICHAEL DEEGAN,
             Other Parties-Appellants.
  _________________________________________/

          On order of the Chief Justice, appellants’ motion to extend the time for filing their
  reply is GRANTED. The reply submitted on September 19, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 27, 2017
                                                                               Clerk